Title: To George Washington from Colonel Moses Hazen, 17 July 1780
From: Hazen, Moses
To: Washington, George


					
						Sir,
						Camp [Preakness, N.J.] July 17, 1780.
					
					Genl Hand’s Brigade Orders, of the 6th Instant, contains as I conceive not only a general but a particular Reflection and a pointed Reprimand on the Commanding Officers of Regiments in the Brigade in which I have the Honour to serve. Insensible of any Neglect of Duty in me, I feel myself hurt at the Censure.
					Conscious of my own Innocence, I have repeatedly applied to Genl Hand to appoint a Court of Enquiry to examine into my Conduct with respect thereof; on his refusal, and by his Approbation, I applied to Major-General Lord Sterling, who has also refused giving me a hearing on this Matter.
					Having unsuccessfully taken every Precaution to prevent the present Application, I must beg your Excellency will please to order a Court of Enquiry to examine into my Conduct with respect to the Matter of Reflection, Censure, or Reprimand contained in Genl Hand’s Brigade Orders of the 6th Instant. I have the Honour to be, Your Excellency’s most obedient and most devoted humble Servant,
					
						Moses Hazen
					
				